IN THE
                         TENTH COURT OF APPEALS

                               No. 10-13-00238-CV

DAWN DEMMA,
                                                          Appellant
v.

MARVIN COOK,
                                                          Appellee



                          From the 13th District Court
                            Navarro County, Texas
                          Trial Court No. 11-20644-CV


                         MEMORANDUM OPINION


      Appellant has filed a “Motion to Dismiss Appeal.” See TEX. R. APP. P. 42.1(a)(1).

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed October 10, 2013
[CV06]




Demma v. Cook                                  Page 2